Cite as 2017 Ark. App. 259

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-16-912


                                                  Opinion Delivered   April 26, 2017
HECTOR TORRES VEGA
                               APPELLANT          APPEAL FROM THE WASHINGTON
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 72CR-15-1302]
V.
                                                  HONORABLE JOANNA TAYLOR,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Hector Torres Vega was convicted by a Washington County jury of attempted murder

in the second degree and of being a felon in possession of a firearm. He was sentenced to a

combined total of fifty-five years’ imprisonment in the Arkansas Department of Correction.

He appeals, arguing that the identification evidence presented by the State was insufficient to

support his convictions. We affirm.

       Vega is a member of a gang known as the Wicked Brown Suspects (WBS). On June

25, 2015, he and fellow gang member Jose Yanez were at a convenience store in Springdale,

Arkansas. While they were in the store, members of a rival gang, the Termite Loco Sureños

(TLS), entered the store, and an altercation ensued between the two gangs.1 Following the


       1
         The altercation was recorded on surveillance cameras. In the video, Vega is seen
wearing a dark-colored custom t-shirt, dark-colored shorts, and white socks. The design on
the front of the shirt read “CHOLO,” which is Vega’s gang name, and WBS. The design on
the back of the shirt read “Suspects 479.” Springdale’s area code is 479.
                                  Cite as 2017 Ark. App. 259

altercation, the members of TLS fled from the rear of the store on foot. Vega and Yanez

exited the front of the store and left in a silver car. Vega and Yanez pursued the TLS

members, who scattered in different directions. One TLS member ditched his bicycle and

fled between houses.2 The incident involving Vega at the convenience store was reported to

the police at 6:22 p.m.

        At 6:25 p.m., Springdale police received notification that a boy riding his bicycle had

been shot several blocks from the convenience store. Responding to this emergency, the

police began to investigate. They determined that the victim, Joseph Garcia, was only fifteen

years of age. Garcia suffered gunshot wounds to his hand, thigh, and lower leg with one of

the bullets striking an artery at the knee. If left untreated, he could have lost his lower leg,

his foot, or some toes. Before being transported to the hospital, Garcia told officers at the

scene that he believed the person who shot him was wearing a gray shirt and blue shorts and

left in a silver car.

        After Garcia left the scene, the police continued their investigation by interviewing

witnesses. One of the witnesses to the shooting, Ravae Baker, stated that she heard two

gunshots and saw a silver four-door car leaving the scene. She said that there were two,

possibly three, people in the car. Another witness, Jolene Stepp, stated that she saw Garcia

riding his bike, when someone got out of a silver or gray car and pushed him off his bike.

She then heard two shots. She was unable to get a good look at the person.



        2
            The events that took place outside the store were also captured on surveillance
cameras.

                                               2
                                 Cite as 2017 Ark. App. 259

       Continuing their investigation, the police went to the hospital to obtain further

statements from Garcia. Garcia stated that he was riding his bike home when a car pulled up

and somebody asked, “Where are you from?” When he did not respond, a man exited the

vehicle, shoved him off his bike, pulled out a large semiautomatic black pistol, and started

shooting at him. The man then jumped back into the car and drove away. He described the

suspect as a Hispanic male approximately 5’11” to 6’2” tall, heavyset, with a shaved head and

no facial hair. Garcia was shown a photo lineup, and he selected Vega’s picture as the one

depicting the person who shot him. However, he stated he was only 75 percent sure of his

selection at the time. Garcia gave a different description of the vehicle. He described the car

as possibly a black Honda-type car with two people in it.

       The next day, the police located a silver car in front of Yanez’s house. Vega was

subsequently taken into custody and interviewed. He admitted participating in the altercation

at the convenience store but denied participation in the shooting. The police found nothing

in the vehicle to connect it to the shooting.

       Vega was initially charged with attempted capital murder; engaging in a continuing

criminal gang, organization, or enterprise; and being a felon in possession of a firearm. The

information was subsequently amended to charge attempted first-degree murder and being

a felon in possession of a firearm. The information was amended a second time to include a

firearm enhancement. The matter proceeded to trial. The jury ultimately convicted Vega of

the lesser-included offense of attempted second-degree murder, of being a felon in possession

of a firearm, and of the firearm enhancement. He was sentenced to a combined total of fifty-


                                                3
                                 Cite as 2017 Ark. App. 259

five years in the Arkansas Department of Correction. He now appeals, challenging the

sufficiency of the evidence.

       The only element of the offenses Vega challenges on appeal is his identity as the

perpetrator. The identification of the defendant as the perpetrator of the crime is an element

of every criminal case. Stewart v. State, 88 Ark. App. 110, 195 S.W.3d 385 (2004). He alleges

that Garcia, the only person who could identify him, was unable to conclusively identify him

and that he gave conflicting, inconsistent testimony regarding the events surrounding the

shooting and in his identification of him.

       During his testimony, Garcia was cross-examined about discrepancies in his testimony.

He admitted a discrepancy concerning the description of his assailant. He told the police his

assailant was wearing a black or dark gray t-shirt, dark blue or black shorts, and white tennis

shoes, but he told his uncle that one of his attackers was wearing a white t-shirt and blue jean

pants. He also admitted a discrepancy concerning the description of the vehicle. He described

the vehicle as silver on one occasion and black on another.        He explained his previous

discrepancies were the result of being in shock from the incident. He went on to positively

identify Vega, saying he was 90 percent sure that Vega was the person who shot him. Vega

argues that because Garcia was unable to unequivocally identify him and had previously given

conflicting descriptions, his testimony was insufficient to support his convictions.

       We find Vega’s argument unpersuasive. When we review the sufficiency of the

evidence, we consider the testimony in the light most favorable to the State. Taylor v. State,

2011 Ark. 10, 370 S.W.3d 503. Here, Garcia positively identified Vega as the person who


                                               4
                                 Cite as 2017 Ark. App. 259

shot him and explained his previous inconsistencies. When a witness makes a positive

identification of a suspect, any challenge to the reliability of the identification becomes a

matter of credibility for the fact-finder to determine. Mason v. State, 2013 Ark. 492, 430
S.W.3d 759. The circuit court is not to assess credibility or resolve conflicts in the testimony

in considering a directed-verdict motion. Id.; see also State v. Long, 311 Ark. 248, 251, 844
S.W.2d 302, 304 (1992) (“[W]hen a trial court exceeds its duty to determine the sufficiency

of the evidence by judging the credibility of the evidence, it commits an error that requires

correction.”). Any inconsistencies in testimony are for the jury to resolve, and the weight to

be given to witness-identification testimony is for the jury to decide. See, e.g., Davenport v.

State, 373 Ark. 71, 78, 281 S.W.3d 268, 273 (2008).

       The jury clearly gave credence to Garcia’s testimony, and there was other

circumstantial evidence connecting Vega to the crime, including the video surveillance, the

timing and location of the shooting in relation to the altercation at the convenience store, and

the vehicle involved in the shooting. Because the evidence presented was sufficient to support

Vega’s convictions, we affirm.

       Affirmed.

       KLAPPENBACH and BROWN, JJ., agree.

       The Burns Law Firm, PLLC, by: Jack D. Burns and Meagan Burns, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                               5